Citation Nr: 0002960	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  91-47 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the veteran's cause 
of death.


ATTORNEY FOR THE BOARD

C. M. Cote, Associate Counsel


INTRODUCTION

The veteran had active duty in the Commonwealth Army of the 
Philippines in the service of the Armed Forces of the United 
States as follows: pre-war service from November 3, 1941 to 
December 7, 1941, beleaguered status from December 8, 1941 to 
April 9, 1942, prisoner of war (POW) status from April 10, 
1942 to January 25, 1943, and civilian status from January 
26, 1943 to April 8, 1944.  

The Board of Veterans' Appeals (Board) denied service 
connection for the cause of the veteran's death in September 
1952.  The Board again denied entitlement to service 
connection for the cause of the veteran's death in February 
1989.  

The appellant (the veteran's surviving spouse) filed another 
claim for service connection for the veteran's cause of death 
in August 1994.  In a March 1995 decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO), the RO again 
denied the claim.  The appellant perfected an appeal of that 
decision.

Because the February 1989 Board decision denying entitlement 
to service connected death benefits was final, the August 
1994 claim effectively sought to reopen the 1989 decision.  
The Board will therefore determine whether evidence submitted 
since that time is new and material so as to warrant 
reopening of the veteran's claim.


FINDINGS OF FACT

1.  Entitlement to service connection for the cause of the 
veteran's death was denied in a February 1989 Board decision, 
and that decision became final.

2.  The evidence submitted subsequent to the February 1989 
decision is not new, in that it is duplicative of evidence 
previously considered by decision makers, and is not 
material, in that it does not provide competent evidence of 
service.




CONCLUSION OF LAW

The February 1989 Board decision in which service connection 
for the veteran's cause of death was denied is final.  New 
and material evidence has not been submitted to reopen that 
claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence of record at the time of the February 1989 
rating decision is as follows:

Certified service department records reflect that the veteran 
entered military service in November 1941.  He was determined 
to be in pre-war service from November 3, 1941 to December 7, 
1941, in beleaguered status from December 8, 1941 to April 9, 
1942, POW status from April 10, 1942 to January 25, 1943, and 
civilian status from January 26, 1943 to April 8, 1944.  

The veteran's death certificate, prepared by a municipal 
health officer and dated in April 1944, indicated that the 
veteran was a member of the "USAFFE attached to the Guerilla 
Forces" when he was "mortally hit by Japanese bullets at 
the forehead and at the chest and cause his death on April 8, 
1944."

Service connection for the cause of the veteran's death was 
denied by a September 1952 RO decision, which is unavailable.  

In a February 1989 Board decision, the Board again denied 
entitlement to service-connected death benefits.  The Board 
concluded that the evidence did not provide a factual basis 
for concluding that the veteran was killed in service or 
because of anti-Japanese activities or his former service in 
the Armed Forces of the United States.  The Board had before 
it, for its consideration: service department records, a 
joint affidavit dated in July 1951 indicating that the 
veteran had been killed by the Japanese, a statement of the 
veteran's parents dated in May 1952 indicating that the 
veteran was a member of the Bureau of Constabulary under 
duress and was secretly working with guerilla forces at the 
time of his death, joint affidavits dated in April and August 
1988 indicating that the veteran was engaged in anti-Japanese 
activity time of his death, and an August 1988 joint 
affidavit of two members of the Philippine Army which claimed 
that the veteran was killed when a Japanese patrol raided 
their headquarters in April 1944.

The Board also reviewed evidence that the veteran was killed 
by an unknown assailant, and several statements that he was a 
member of the Bureau of Constabulary at the time of his death 
in April 1944.  The Board found no indication that the 
veteran had been engaged in action with the United States 
Armed Forces and guerilla forces against the Japanese at the 
time of his death or that the veteran was killed by the 
Japanese because of anti-Japanese activities or his former 
service in the Armed Forces of the United States.  

Additional evidence received since the February 1989 decision 
is as follows:

In an affidavit dated in October 1958, it was asserted that 
the affiant was a "Guerrilla Officer" and knew that the 
veteran was killed on April 8, 1944, by Japanese forces while 
he was a member of an anti-Japanese guerilla unit.

A joint affidavit dated in October 1989 indicated that the 
veteran "returned to his [m]ilitary [s]ervice in the 
[g]roups of PA, USAFFE, and [g]roups of Philippine Scouts and 
[g]roups of [g]uerilla [f]orces after he was released as a 
prisoner of war in January 1943 and that his dead body was 
"brought by the Japanese Soldiers...on April 9, 1944...."

A January 1992 statement of the appellant asserts that the 
veteran was a member of the Armed Forces of the United States 
at the time of his death in April 1944.  In July 1992, the 
appellant submitted a joint affidavit dated in August 1955 
which indicated that the veteran was associated with the 
Armed Forces of the United States at the time of his death 
and was killed by Japanese soldiers, the statement of a 
Philippine Army captain dated in August 1955 who claimed to 
have given the veteran the title of sergeant and that the 
veteran was killed by Japanese soldiers, and joint affidavits 
dated in November 1992 that the affiants revoked earlier 
affidavits and insisted that the veteran's death was due to 
his loyalty to the Armed Forces of the United States. 

Materials received by the RO in October 1998 show that Bureau 
of Constabulary records reflect that the veteran was killed 
when "bandits attacked the constabulary detachment...."

The claim file was lost and partially rebuilt in August 1993.  
The certified service records are included in the rebuilt 
file.


Laws and Regulations

When the Board disallows a claim, the claim may not be 
reopened and allowed and a claim based on the same factual 
basis may not be considered unless new and material evidence 
is submitted.  38 U.S.C.A. § 7104(b).  Only if new and 
material evidence is presented with respect to a claim that 
has been denied shall the claim be reopened and reviewed as 
to all of the evidence of record.  38 U.S.C.A. § 5108; see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Evidence is considered to be new if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is material if it bears directly 
and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (1998); Hicks v. West, 8 Vet. 
App. 417 (1995); 38 C.F.R. § 3.156.

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible 
and all of the evidence received since the last final 
disallowance shall be considered.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); see also Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

Under authority granted in 38 U.S.C.A. § 501 (West 1991), VA 
has established requirements for verifying recognized service 
in the United States Armed Forces for purposes of eligibility 
for VA benefits.  Sarmiento v. Brown, 7 Vet. App. 80, 82-83 
(1994); 38 C.F.R. § 3.203.  That regulation provides that: 

For the purpose of establishing 
entitlement to pension, compensation, 
dependency and indemnity compensation or 
burial benefits the Department of 
Veterans Affairs may accept evidence of 
service submitted by a claimant (or sent 
directly to the Department of Veterans 
Affairs by the service department), such 
as a DD Form 214, Certificate of Release 
or Discharge from Active Duty, or 
original Certificate of Discharge, 
without verification Certificate of 
Release or Discharge from Active Duty, or 
original Certificate of Discharge, 
without verification from the appropriate 
service department if the evidence meets 
the following conditions: (1) The 
evidence is a document issued by the 
service department. A copy of an original 
document is acceptable if the copy was 
issued by the service department or if 
the copy was issued by a public custodian 
of records who certifies that it is a 
true and exact copy of the document in 
the custodian's custody; and (2) The 
document contains needed information as 
to length, time and character of service; 
and (3) In the opinion of the Department 
of Veterans Affairs the document is 
genuine and the information contained in 
it is accurate.  
38 C.F.R. § 3.203(a).

The United States Court of Veterans Appeals (Court) has 
interpreted the provisions of 38 C.F.R. § 3.203, as requiring 
service department verification, before VA can find that a 
veteran had service in the Armed Forces of the United States.  
VA can accept evidence submitted by the claimant without 
service department verification only if that evidence is 
itself a document issued by the service department and VA is 
satisfied as to its authenticity and accuracy.  The Court has 
also held that VA is prohibited from finding, on any basis 
other than a service department document, which VA believes 
to be authentic and accurate, or service department 
verification that a particular individual served in the U.S. 
Armed Forces.  Duro v. Derwinski,    2 Vet.  App. 530, 531 
(1992).  A service department determination as to an 
individual's service shall be binding on VA, unless a 
reasonable basis exists for questioning it.  See Manibog v. 
Brown, 8 Vet. App. 465, 468 (1996).




Analysis

The Board has reviewed all of the evidence of record and 
finds that new and material evidence has not been submitted 
to reopen the claim of entitlement to service connection for 
the veteran's cause of death.  Service connection for the 
veteran's cause of death was denied by the Board in February 
1989 on the basis that the evidence did not show that the 
veteran was in service with the United States Armed Forces 
when he died.  

The evidence submitted since the February 1989 Board decision 
is neither new nor material.  The joint affidavits dated in 
August 1955, October 1958, October 1989 and November 1992, 
the August 1955 statement and the appellant's 1992 statement 
purport to link the veteran's death to service.  Although the 
documents were never submitted to agency decision makers, the 
statements are essentially duplicative of evidence of record 
prior to the Board's February 1989 decision.  The submissions 
are also not probative as they do not provide competent 
evidence of service.  See Duro, 2 Vet. App. at 531.  
Documents issued by the service department confirming active 
service at the time of the veteran's death are required.  Id.

The certified service records indicate that the veteran was 
not engaged in active service at the time of his death or 
that his death was related to service.  There are no 
additional official service records confirming that the 
veteran was killed during active service or that the killing 
was related to his former service or anti-Japanese activity.  
In addition, the veteran's constabulary detachment report 
received in October 1998 indicated that the veteran was 
killed in an attack against the detachment.  

There is no reasonable basis for questioning the validity of 
the service department determination.  The Board is therefore 
bound by its determination that the veteran was not in 
service when he died.  See Manibog, 8 Vet. App. at 468, see 
also Duro, 2 Vet. App. at 531.

The proper course for the unsuccessful appellant who believes 
that there is a reason to dispute the report of the service 
department or the contents of military records is to pursue 
such disagreement with the service department.  See 
Sarmiento, 7 Vet. App. at 85.

The contention of the appellant is essentially the same as 
that considered in the previous Board decision--namely that 
service connection for the cause of death is warranted 
because the veteran was killed in combat while in active 
service.  Her contentions are duplicative and do not 
constitute new and material evidence.

The pertinent evidence is essentially unchanged from the 
prior decision.  While various parties have asserted both 
before and since the 1989 decision that the veteran was on 
active duty when killed, the service department has 
repeatedly determined that he was not on such duty.  Indeed, 
there was evidence both before and after the 1989 decision 
that the veteran was serving with the Philippine Constabulary 
when killed.  The Board takes judicial notice that the 
Philippine Constabulary was an arm of the Japanese 
Administration of the occupied Philippines.

In any event, the Board is bound by the service departments 
findings as to when the veteran was in service, and the 
appellant has offered no evidence that bears on the service 
department's determination that the veteran was not in 
service when killed.  Accordingly, the Board concludes that 
new and material evidence has not been submitted to reopen 
the appellant's claim.



ORDER

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for the veteran's cause of death is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

